DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 19 follows.
Regarding claim 19, the claim recites a series of steps or acts, including determining a current and/or future state of the brain of a patient based on a spatial pattern of physiological feedback. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a current and/or future state of the brain of a patient based on a spatial pattern of physiological feedback sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 19 recites generating a report indicating the determined current and/or future state, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The report does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the displayed SVR value, nor does the method use a particular machine to perform the Abstract Idea. It is noted that claim 19 fails to provide any recitation of a machine used to perform the method.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of receiving physiological feedback from a subject, assembling a set of time-series data using the received physiological feedback, identifying portions of the set of time-series data that indicate a burst suppression activity, and determining a spatial pattern fo the burst suppression activity. These steps are all recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and processing activity used in EEG analysis methods prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the Abstract Idea. The claim merely recites a generic input, a processor, and a display. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the display of data. The steps and elements recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10, 19, 20, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John’467 (USPN 6,067,467 – previously cited).
Regarding claim 1, Figure 1 of John’467 discloses a system for monitoring a subject, the system comprising: an input (11a-11f, 12a-12f, 13, 16) configured to receive physiological feedback from locations associated with a subject’s brain; a processor (21) configured to: i) receive the physiological feedback from the input, ii) assemble a set of time-series data using the received physiological feedback, iii) identify portions of the set of time-series data that indicate a burst suppression activity, iv) identify, using the portions identified in (iii), locations about the subject’s brain exhibiting a burst suppression state to determine a spatial distribution of the burst suppression activity that varies with time, v) determine, using the spatial distribution, a current and/or a future state of the brain of the subject; and a display 25 configured to indicate the current and/or the future state of the brain of the subject (col. 13, line 50 – col. 14, line 7, col. 3, lines 50-52, col. 3, lines 60-67).
Regarding claim 2, the processor is further configured to apply a segmentation algorithm to identify the portions of the set of time-series data (col. 3, lines 53-55, col. 6, lines 62-65 – in order for artifact-free epochs to be connected/stitched together, the original EEG signal must first be segmented into epochs).
Regarding claim 4, the processor is configured to determine a burst spectral content (power) using the received physiological feedback (col. 13, lines 50-52).
Regarding claims 5 and 6, the processor is configured to compare the determined burst spectral content against a reference set of burst profiles related to a non-burst suppression state (col. 13, lines 50-64).
Regarding claim 7, the processor is capable of providing an indication in relation to the current brain state of the subject upon recovery from the burst suppression state (col. 8, lines 18-38 -- the method of John’467 is performed in real-time and on an on-going basis. Therefore, any recovery from the burst suppression state will be indicated upon recovery from the burst suppression state).
Regarding claim 8, John et al.’647 teaches that the processor is further configured to determine a likelihood (probability) of the current brain state underlying a burst suppression pattern (col. 11, line63 – col. 12, line 16).
Regarding claim 10, Figure 2B of John’467 teaches a display that is configured to indicate a burst cluster illustrative of concurrent burst activity for locations associated with the subject’s brain. The display displays measures calculated for each individual electrode (col. 12, lines 44-58).
Regarding claims 19, 20, and 22-27, the above cited sections of John’467 disclose a method comprising the steps set forth in the claims.
Regarding claim 28, John’467 discloses having an operator control the amount of anesthesia being administered to the subject (and thus, the brain state of the subject) using the determined current and/or future state (col. 13, lines 56-58). It is noted that claim 28 does not require the controlling to be automated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over John’467, as applied to claims 1 and 19, in view of Bier et al.’431 (US Pub No. 2008/0249431 – previously cited).
John’467 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the processor being further configured to determine a burst timing pattern using burst timing information obtained from locations exhibiting the burst suppression activity. Bier et al.’431 teaches using a processor to determine a burst timing pattern (burst suppression intervals) in order to improve patient care by providing information enabling more appropriate titration of sedatives (page 4, sections [0052-0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the processor of John’467 to be configured to determine a burst timing pattern and provide appropriate titration of sedatives to the subject based on the determined brain state, as taught by Bier et al.'431, since it would improve patient care by providing optimum guidance regarding the administration of an anesthetic.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over John’467, as applied to claim 1, in view of Mantzaridis et al.’176 (US Pub No. 2002/0117176 – previously cited).
John’467 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the system further comprising controller for controlling the brain state of the subject using the determined current and/or future state. It is noted that John’467 does teach allowing an operator to manually control the brain state of the subject using the determined current and/or future state. Mantzaridis et al.’176 teaches allowing a system to provide closed-loop anesthesia control based on an analysis of a subject’s EEG signals. The closed-loop anesthesia control uses a controller to regulate the anesthetic supply and maintain a desired anesthesia depth level of the subject (sections [0001], [0009], [0015], and [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of John’467 to include a closed-loop controller configured to control the brain state of the subject using the determined current and/or future state, as taught by Mantzaridis et al.’176, since it would maintain the subject at a desired anesthesia depth level.

Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered and they are not entirely persuasive. Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) are persuasive. As such, the rejections of the claims under 35 U.S.C. 112(b) have been withdrawn. Regarding the rejection of the claims under 35 U.S.C. 101, Applicant argues that the Office action only considered claim 19. This is incorrect. The Office action did a detailed analysis of claim 19, then an analysis of claim 1, and then provided an analysis for the dependent claims. Applicant further argues that it is impossible for a person to carry out the steps of claim 19 mentally. The Examiner respectfully disagrees. Each of the steps recited in claim 19 could be performed by a human merely looking at a screen that is displaying physiological feedback from at least one sensor. Furthermore, while the method steps may be tied to a patient monitoring device in the Specification, there is no recitation of any patient monitoring device of any kind in the claim. Contrary to Applicant’s assertion, the method steps are not clearly tied to a practical application. Applicant then argues that claim 1 was not directly addressed by the Office action in the rejection. The Examiner would like to draw the Applicant’s attention to the second to last paragraph of the 35 U.S.C. 101 rejection of the claims. This paragraph of the non-final Office action (and of the current final Office action) addressed claim 1. Applicant’s argument that the rejection did not consider all elements of the claims because it only considered the last step (f) is not persuasive as the rejection considered each of the steps recited in claim 19. Step (f) was only considered with regard to whether the claim recites additional elements that integrate the judicial exception into a practical exception. Steps (a)-(e) are not drawn to steps related to integrating the judicial exception into a practical exception. These steps are tied to whether or not the claim amounts to significantly more than the exception. As such, steps (a)-(e) were analyzed in the fourth paragraph of the 35 U.S.C. 101 rejection. Applicant then argues that the 35 U.S.C. 101 rejection is improper because the claimed system and method achieve functions not available in the art. The Examiner respectfully disagrees as prior art rejections of each claim are present in the Office action. Furthermore, unlike the example provided by the Applicant (Example 42), the current claims do not recite a specific improvement over prior art systems or methods (as evidenced by the prior art rejections of all current claims). It is noted that Applicant has not provided any statement regarding what the alleged specific improvement provided by the claimed system and method is.
Applicant’s arguments regarding the prior art rejections of the claims have been considered and are not persuasive. Applicant argues that the Examiner did not address each and every element of claim 1 or 19 because the Examiner block quoted elements i)-v). This argument is not persuasive because the citations provided by the Examiner teach each and every element of claim 1. Each of steps i)-v) is taught by col. 13, line 50 – col. 14, line 7, col. 3, lines 50-52, and col. 3, lines 60-67. The Examiner could have placed those citations after each of the steps, but because all limitations of the claim are taught by the same sections in John, the Examiner merely put one citation for the entire claim. The cited sections of John clearly disclose steps i)-v) of claim 1 and did not/do not require additional explanation to one of ordinary skill in the art. Regarding the rejections of claim 19, 20, and 22-27, these claims recite the same exact subject matter as claims 1, 2, 4-8, and 10. Claim 19 recites the same subject matter as claim 1, claim 20 recites the same subject matter as claim 2, claim 22 recites the same subject matter as claim 4, claim 23 recites the same subject matter as claim 5, claim 24 recites the same subject matter as claim 6, claim 25 recites the same subject matter as claim 7, claim 26 recites the same subject matter as claim 8, and claim 27 recites the same subject matter as claim 10. One of ordinary skill in the art, having read the citations used to reject claims 1, 2, 4-8, and 10, would readily realize that those same citations apply to claims 19, 20, and 22-27.
Applicant’s incorporation of “that varies with time” into claims 1 and 19 does not overcome the rejection of the claims in view of John. John teaches that its system and method analyze ongoing EEG activity in real time. In analyzing ongoing EEG activity in real time, the system and method identify and determine a spatial distribution of the burst suppression activity over time, and this includes identifying and determining a spatial distribution of the burst suppression activity that varies with time. Furthermore, Applicant’s characterization of col. 13, line 50, and the argument based on that characterization, is not fully understood. Stating that the system detects if there is low mean total EEG power simultaneously in all EEG electrode leads does not mean that it would be impossible to determine a spatial distribution of the burst suppression activity that varies with time. Contrary to Applicant’s assertion, John does not only look for a situation where there is no spatial distribution variance in time. In fact, col. 13, lines 58-64 specifically teach comparing the burst suppression activity of a subject that varies with time (pre-anesthetized and pre-op v. anesthetized during the operation).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarkela et al. (Automatic Analysis… – previously cited) discloses using a segmentation algorithm on an EEG signal to identify burst suppression. Several of the prior art references cited by the Applicant disclose using a closed-loop method to control the brain state of a subject based on a determined current state of the subject. Cook’159 (US Pub No. 2002/0059159 – previously cited) teaches determining the likelihood (overall accuracy) of a brain state determination, and displaying the likelihood (page 2, section [0025], page 14, section [0191]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791